 
Exhibit 10.2
 
NONQUALIFIED STOCK OPTION AGREEMENT


This NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”) is between
__________ (the “Optionee”), a director, officer or employee of, or consultant
or advisor to, Pershing Gold Corporation (the “Company”) or a Subsidiary of the
Company (a “Related Corporation”), and the Company, subject to the terms and
conditions of the Company’s 2012 Equity Incentive Plan (the “Plan”) as if
granted pursuant to the Plan.


WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.0001 (“Common Shares”) in
accordance with the provisions of the Plan, a copy of which is attached hereto
as Exhibit B;


WHEREAS, on June 18, 2012 (the “Grant Date”), the Company issued to Optionee the
right and option (the “Aggregate Grant”) to purchase an aggregate of
___________________ (________) shares of common stock of the Company, par value
$0.0001 (“Common Shares”), with the right and option to
purchase   _______________ (____) Common Shares being granted under the Plan,
and the right and option to purchase ______________ (_________) Common Shares
being granted outside of the Plan.


WHEREAS, due to administrative error, the Nonqualified Stock Option Agreement
issued under the Plan and dated as of the 18th day of June 2012 (the “June 2012
Agreement”) erroneously reflected that it covered the entire amount of the
Aggregate Grant, not just the portion of the Aggregate Grant that was issued
under the Plan.


WHEREAS, this Amended and Restated Nonqualified Stock Option Agreement covers
only the portion of the Aggregate Grant that was issued outside the Plan.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.           Grant of Option.  The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of an aggregate of
___________ (______) Common Shares.  The Option is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Plan now in effect and as it may be amended from time to
time (but only to the extent that such amendments apply to outstanding
options).  Such terms and conditions are incorporated herein by reference, made
a part hereof, and shall control in the event of any conflict with any other
terms of this Option Agreement.  The Option granted hereunder is intended to be
a nonqualified stock option (“NQSO”) and not an incentive stock option (“ISO”)
as such term is defined in section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Exercise Price.  The exercise price of the Common Shares covered by
this Option shall be $0.34 per share.  It is the determination of the Board of
Directors (the “Board”)  that on the Grant Date the exercise price was not less
than the greater of (i) 100% of the “Fair Market Value” (as defined in the Plan)
of a Common Share, or (ii) the par value of a Common Share.


3.           Term.  Unless earlier terminated pursuant to any provision of the
Plan or of this Option Agreement, this Option shall expire on June 17, 2022 (the
“Expiration Date”), which date is not more than 10 years from the Grant
Date.  This Option shall not be exercisable on or after the Expiration Date.


4.           Exercise of Option.  The Option shall vest according to the
following schedule, provided that Optionee remains continuously engaged as a
director, officer or employee of, or consultant or advisor to, the Company or a
Related Corporation from the date hereof through the applicable vesting date:


Date Installment Becomes Exercisable
Number of Options
               



The Board may accelerate any vesting date of the Option, in its discretion, if
it deems such acceleration to be desirable.  Once the Option becomes
exercisable, it will remain exercisable until it is exercised or until it
terminates.


5.           Method of Exercising Option.  Subject to the terms and conditions
of this Option Agreement and the Plan, the Option may be exercised by written
notice to the Company at its principal office.  The form of such notice is
attached hereto as Exhibit A and shall state the election to exercise the Option
and the number of whole shares with respect to which it is being exercised;
shall be signed by the person or persons so exercising the Option; and shall be
accompanied by payment of the full exercise price of such shares.  Only full
shares will be issued.


The exercise price shall be paid to the Company:


(a)           in cash, or by certified check, bank draft, or postal or express
money order;


(b)           through the delivery of Common Shares previously acquired by the
Optionee;
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           by delivering a properly executed notice of exercise of the Option
to the Company and a broker, with irrevocable instructions to the broker
promptly to deliver to the Company the amount necessary to pay the exercise
price of the Option;


(d)           in Common Shares newly acquired by the Optionee upon exercise of
the Option; or


(e)           in any combination of (a), (b), (c) or (d) above.


In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Common Shares surrendered on the date of exercise.


Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Common Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Common Shares.


Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option.  In the event the Option is exercised by any
person after the death or disability (as determined in accordance with Section
22(e)(3) of the Code) of the Optionee, the notice shall be accompanied by
appropriate proof of the right of such person to exercise the Option.  All
Common Shares that are purchased upon exercise of the Option as provided herein
shall be fully paid and non-assessable.


Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether federal, state or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Board, Common Shares) to satisfy all applicable withholding
requirements, the Company shall be entitled to satisfy any withholding
requirements for any such tax by disposing of Common Shares at exercise,
withholding cash from Optionee’s salary or other compensation or such other
means as the Board considers appropriate to the fullest extent permitted by
applicable law.  Nothing in the preceding sentence shall impair or limit the
Company’s rights with respect to satisfying withholding obligations under
Section 10 of the Plan.


6.           Non-Transferability of Option.  This Option is not assignable or
transferable, in whole or in part, by the Optionee other than by will or by the
laws of descent and distribution.  During the lifetime of the Optionee, the
Option shall be exercisable only by the Optionee or, in the event of his or her
disability, by his or her guardian or legal representative.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Termination of Services.  If the Optionee’s services with the
Company and all Related Corporations are terminated for any reason (other than
death or disability) prior to the Expiration Date, then this Option may be
exercised by Optionee, to the extent of the number of Common Shares with respect
to which the Optionee could have exercised it on the date of such termination of
services, at any time prior to the earlier of (i) the Expiration Date, or (ii)
ninety (90) days  after such termination of services.  Any part of the Option
that was not exercisable immediately before the termination of Optionee’s
services shall terminate at that time.


8.           Disability.  If the Optionee becomes disabled (as determined in
accordance with section 22(e)(3) of the Code) during the period of his or her
service and, prior to the Expiration Date, the Optionee’s services are
terminated as a consequence of such disability, then this Option may be
exercised by the Optionee or by the Optionee’s legal representative, to the
extent of the number of Common Shares with respect to which the Optionee could
have exercised it on the date of such termination of services, at any time prior
to the earlier of (i) the Expiration Date or (ii) one year after such
termination of services.  Any part of the Option that was not exercisable
immediately before the Optionee’s termination of services shall terminate at
that time.


9.           Death.  If the Optionee dies during the period of his or her
services and prior to the Expiration Date, or if the Optionee’s services are
terminated for any reason (as described in Paragraphs 7 and 8) and the Optionee
dies following his or her termination of services but prior to the earliest of
(i) the Expiration Date, or (ii) the expiration of the period determined under
Paragraph 7 or 8 (as applicable to the Optionee), then this Option may be
exercised by the Optionee’s estate, personal representative or beneficiary who
acquired the right to exercise this Option by bequest or inheritance or by
reason of the Optionee’s death, to the extent of the number of Common Shares
with respect to which the Optionee could have exercised it on the date of his or
her death, at any time prior to the earlier of (i) the Expiration Date or (ii)
one year after the date of the Optionee’s death.  Any part of the Option that
was not exercisable immediately before the Optionee’s death shall terminate at
that time.


10.           Securities Matters.  (a)  If, at any time, counsel to the Company
shall determine that the listing, registration or qualification of the Common
Shares subject to the Option upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental or regulatory body,
or that the disclosure of non-public information or the satisfaction of any
other condition is necessary as a condition of, or in connection with, the
issuance or purchase of Common Shares hereunder, such Option may not be
exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval, or satisfaction of such condition shall have
been effected or obtained on conditions acceptable to the Board.  The Company
shall be under no obligation to apply for or to obtain such listing,
registration or qualification, or to satisfy such condition.  The Board shall
inform the Optionee in writing of any decision to defer or prohibit the exercise
of an Option.  During the period that the effectiveness of the exercise of an
Option has been deferred or prohibited, the Optionee may, by written notice,
withdraw the Optionee’s decision to exercise and obtain a refund of any amount
paid with respect thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           The Company may require: (i) the Optionee (or any other person
exercising the Option in the case of the Optionee’s death or Disability) as a
condition of exercising the Option, to give written assurances, in substance and
form satisfactory to the Company, to the effect that such person is acquiring
the Common Shares subject to the Option for his or her own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to make such other representations or covenants; and
(ii) that any certificates for Common Shares delivered in connection with the
exercise of the Option bear such legends, in each case as the Company deems
necessary or appropriate, in order to comply with federal and applicable state
securities laws, to comply with covenants or representations made by the Company
in connection with any public offering of its Common Shares or otherwise.  The
Optionee specifically understands and agrees that the Common Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933 and, accordingly, the
Optionee may be required to hold the shares indefinitely unless they are
registered under such Securities Act of 1933, as amended, or an exemption from
such registration is available.


(c)           The Optionee shall have no rights as a shareholder with respect to
any Common Shares covered by the Option (including, without limitation, any
rights to receive dividends or non-cash distributions with respect to such
shares) until the date of issue of a stock certificate to the Optionee for such
Common Shares.  No adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock certificate is issued.


11.           Governing Law.  This Option Agreement shall be governed by the
applicable Code provisions to the maximum extent possible.  Otherwise, the laws
of the State of Nevada (without reference to the principles of conflict of laws)
shall govern the operation of, and the rights of the Optionee and the Options
granted.


[SIGNATURE PAGE FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Nonqualified
Stock Option Agreement as of the date first written above.



  Pershing Gold Corporation            
By:
        Name:  Stephen Alfers       Title:    Chief Executive Officer          
                                        [  ]          

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A




Notice of Exercise of Nonqualified Stock Option


I hereby exercise the nonqualified stock option granted to me pursuant to the
Nonqualified Stock Option Agreement dated as of __________, 2013, by Pershing
Gold Corporation (the “Company”), with respect to the following number of shares
of the Company’s common stock (“Shares”), par value $0.0001 per Share, covered
by said option:
 

Number of Shares to be purchased:           Purchase price per Share: $        
Total purchase price: $        

 
 
 
A.
Enclosed is cash or my certified check, bank draft, or postal or express money
order in the amount of $__________ in full/partial [circle one] payment for such
Shares;



and/or


 
 
B.
Enclosed is/are   Share(s) with a total fair market value of $  on the date
hereof in full/partial [circle one] payment for such Shares;



and/or


 
 
C.
I have provided notice to   [insert name of broker], a broker, who will render
full/partial [circle one] payment for such Shares.  [Optionee should attach to
the notice of exercise provided to such broker a copy of this Notice of Exercise
and irrevocable instructions to pay to the Company the full exercise price.]



and/or


 
 
D.
I elect to satisfy the payment for Shares purchased hereunder by having the
Company withhold newly acquired Shares pursuant to the exercise of the Option.

 
 
7

--------------------------------------------------------------------------------

 
 
Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*:
                                           ; and sent to
                                                .



DATED:                 , 20__         Optionee’s Signature  

 
 
 

--------------------------------------------------------------------------------

*Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B


2012 EQUITY INCENTIVE PLAN

